Motion Granted; Dismissed and Memorandum Opinion filed March 14, 2013.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-00143-CV

                      CHERYL LEDBETTER, Appellant
                                       V.

                 DOW CORNING CORPORATION, Appellee

                   On Appeal from the 157th District Court
                            Harris County, Texas
                     Trial Court Cause No. 1992-25394F

              MEMORANDUM                        OPINION
      This is an appeal from an order signed January 29, 2013. On March 5, 2013,
appellant filed an unopposed motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                 PER CURIAM

Panel consists of Justices Christopher, Jamison, and McCally.